NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUGO ERNESTO CASTILLO-MANCIA,                   No.    16-72753

                Petitioner,                     Agency No. A206-808-606

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 6, 2019**
                              Pasadena, California

Before: MURGUIA and HURWITZ, Circuit Judges, and GUIROLA,*** District
Judge.

      Hugo Ernesto Castillo-Mancia, a native and citizen of El Salvador, petitions

for review of a Board of Immigration Appeals (“BIA”) decision dismissing an appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Louis Guirola, Jr., United States District Judge for the
Southern District of Mississippi, sitting by designation.
from the decision of an Immigration Judge (“IJ”) denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Having jurisdiction under 8 U.S.C. § 1252, we deny Castillo-Mancia’s petition.

   1. Substantial evidence supports the determinations of the IJ and BIA that

Castillo-Mancia failed to establish that any harm he experienced in El Salvador was

on account of a protected ground. See Garcia v. Holder, 749 F.3d 785, 791 (9th

Cir. 2014). In addition, substantial evidence supports the finding that Castillo-

Mancia failed to demonstrate that he faces future harm in El Salvador. See Zetino

v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“[A] desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”).         The application for asylum and

withholding of removal was therefore appropriately denied.

   2. Castillo-Mancia has not demonstrated that he would more likely than not

suffer torture upon return to El Salvador. The agency’s decision that Castillo-

Mancia failed to show that he is entitled to CAT protection is therefore also

supported by substantial evidence.

   PETITION FOR REVIEW DENIED.




                                         2